DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on August 7, 2020. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Specification
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No. 2019/0230423 A1 to Guo et al. (“Guo”).
As to claim 9, Guo discloses an electronic apparatus comprising: a display (10, see figure 1; pg. 2, ¶ 0014); a frame coupled to the display (30, see figures 1-2; pg. 1, ¶ 0009); and at least .  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of US Patent Pub No 2011/0287812 A1 to Joo.
As to claim 1, Guo discloses an electronic apparatus comprising: a display (10, see figure 1; pg. 2, ¶ 0014); a frame coupled to the display (30, see figures 1-2; pg. 1, ¶ 0009); and at least one actuator disposed at a rear side of the frame (40, see figures 1-2; pg. 1, ¶ 0009), wherein the display is configured to emit an acoustic signal by vibrating based on driving of the at least one actuator (see pg. 2, ¶ 0014), wherein the frame comprises a first portion and a second portion surrounding at least a part of the first portion (see pg. 1, ¶ 0012).
Guo discloses the frame being made of materials like glass, plastic, or metal (see pg. 2, ¶ 0014), but does not disclose wherein the first portion and the second portion are formed of different materials.  
Joo discloses a similar electronic device, and further discloses the casing portion comprising different materials, including a main frame portion 250 that can be made of plastic, and a peripheral metal frame portion 230 (see figures 5-17; pg. 6, ¶ 0143). 
Guo and Joo are analogous art because they are both drawn to electronic devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the different materials as taught by Joo in the device as taught by Guo. The motivation would have been to provide additional rigidity to periphery of the device, provide protection for the cover window over the display, and enhance the aesthetic design of the device (Joo pgs. 6-7, ¶ 0140 - ¶ 0146). 
As to claim 3, Guo in view of Joo further discloses wherein the first portion and the second portion are formed to have a predetermined step difference, and wherein the first portion is thinner than the second portion (Guo main center board 31 and peripheral supporting plate 32, see figures 2-3).  
As to claim 4, Guo in view of Joo further discloses wherein the second portion comprises at least one opening (Joo fixing hole 233 or recess 237, see figures 7-15).  
As to claim 5, Guo in view of Joo further discloses wherein the second portion comprises a shock absorbing structure that buffers a vibration generated based on the driving of the at least one actuator (Guo 50, see figure 2; pg. 1, ¶ 0010).  
As to claim 7, Guo in view of Joo further discloses wherein the at least one actuator comprises: a magnetic circuit device configured to generate a magnetic force based on an electrical signal; and a voice coil vibrating by the magnetic circuit device, and wherein the frame and the display vibrate according to a vibration of the voice coil to emit the acoustic signal (Guo electromagnetic actuator, see pg. 1, ¶ 0009; pg. 2, ¶ 0014).  

8.	Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Joo and further in view of US Patent Pub No 2014/0361669 A1 to Jarvis et al. (“Jarvis”).
As to claim 2, Guo in view of Joo discloses the electronic apparatus of claim 1.
Guo in view of Joo does not expressly disclose wherein the first portion and the second portion are formed of materials having at least different densities or different stiffnesses. However it does disclose the frame being made of plastic (Guo pg. 2, ¶ 0014; Joo pg. 6, ¶ 0143), and the peripheral portion including a metal structure for rigidity (Joo pg. 6, ¶ 0143). Configuring the first and second portions with materials having different densities or different stiffnesses is considered obvious given the teachings of Guo in view of Joo given that plastics are known to be less rigid materials than metals, as taught by Jarvis, which discloses a similar device with stiff metal structures to reinforce a more flexible plastic housing (see figure 2; pg. 2, ¶ 0028 - ¶ 0030, ¶ 0033 - ¶ 0036). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to provide the additional rigidity to periphery of the device using relatively stiff materials as compared to the housing structure (Jarvis pg. 2, ¶ 0033 - ¶ 0036).
As to claim 8, Guo in view of Joo and Jarvis further discloses wherein the first portion is formed of at least one of resin, silicon, or tungsten, and wherein the second portion is formed of at least one of aluminum, copper, or carbon (Guo pg. 2, ¶ 0014; Joo pg. 6, ¶ 0143; Jarvis pg. 2, ¶ 0033 - ¶ 0036).  

9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Joo and further in view of US Patent Pub No 2019/0196537 A1 to Choi et al. (“Choi”).
As to claim 6, Guo in view of Joo discloses the electronic apparatus of claim 1.
Guo in view of Joo does not disclose wherein at least one of the first portion or the second portion comprises a corrugation structure having a plurality of ridges and valleys.  
Choi discloses a similar display device, and further discloses the frame member 300 having partitions and protruding structures forming stepped or recessed portions along the periphery or the entire rear surface region of the frame (see figures 9A-10; pgs. 9-10, ¶ 0126 - ¶ 0127; pg. 11, ¶ 0141; pg. 13, ¶ 0157 - ¶ 0160). 
Guo in view of Joo and Choi are analogous art because they are drawn to electronic devices with sounding structures.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the plurality of ridges as taught by Choi in the device as taught by Guo in view of Joo. The motivation would have been to provide enhanced sound characteristics by preventing sound from leaking to side surfaces and providing more uniform vibrations (Choi figure 17; pg. 11, ¶ 0144; pg. 13, ¶ 0159; pg. 15, ¶ 0179).

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Choi.
As to claim 10, Guo discloses the electronic apparatus of claim 9.
Guo does not disclose wherein at least one of the first portion or the second portion comprises a corrugation structure having a plurality of ridges and valleys.  
Choi discloses a similar display device, and further discloses the frame member 300 having partitions and protruding structures forming stepped or recessed portions along the periphery or the entire rear surface region of the frame (see figures 9A-10; pgs. 9-10, ¶ 0126 - ¶ 0127; pg. 11, ¶ 0141; pg. 13, ¶ 0157 - ¶ 0160). 
Guo and Choi are analogous art because they are drawn to electronic devices with sounding structures.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the plurality of ridges as taught by Choi in the device as taught by Guo. The motivation would have been to provide enhanced sound characteristics by preventing sound from leaking to side surfaces and providing more uniform vibrations (Choi figure 17; pg. 11, ¶ 0144; pg. 13, ¶ 0159; pg. 15, ¶ 0179).

11.	Claims 11, 13-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2019/0369668 A1 to Kim et al. (“Kim”) in view of Guo.
As to claim 11, Kim discloses an electronic apparatus comprising: a display having a first region and a second region (100, see figure 1; pg. 4, ¶ 0057; pg. 5, ¶ 0071); a first frame coupled to the first region; a second frame coupled to the second region (housing structures 510 and 520, see figures 1-3; pg. 4, ¶ 0058, ¶ 0060); and a hinge module coupling the first frame and the second frame such that the first frame and the second frame are foldable in synchronization with each other (530, see figures 2-3; pg. 4, ¶ 0057; pg. 5, ¶ 0067).
Kim further discloses first and second speakers in first and second housings (see figure 22; pg. 15, ¶ 0203), but does not disclose the speakers as first and second actuators disposed at a rear side of respective first and second frames, nor wherein the first frame comprises a first portion and a second portion surrounding at least a part of the first portion.  
Guo discloses an electronic apparatus with a speaker in the form of an actuator 40, the actuator being mounted at a rear side of a middle frame 30 of the housing structure (see figures 1-2; pg. 1, ¶ 0009), and the frame including a first portion and a second portion surrounding at least a part of the first portion (see pg. 1, ¶ 0012).
Kim and Guo are analogous art because they are both drawn to electronic devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the actuator and frame structure as taught by Guo in the device as taught by Kim. The motivation would have been to provide additional functionality to the display regions and enable the production of sounds via vibrations of the frame and display portions (Guo pg. 2, ¶ 0014). 
As to claim 13, Kim in view of Guo further discloses wherein the first portion is thinner than the second portion (Guo main center board 31 and peripheral supporting plate 32, see figures 2-3).  
As to claim 14, Kim in view of Guo further discloses wherein: the second frame comprises a third portion and a fourth portion surrounding at least a part of the third portion (Guo pg. 1, ¶ 0012); and the fourth portion comprises at least one of at least one opening or an impact absorbing structure (Guo 50, see figure 2; pg. 1, ¶ 0010).  
As to claim 16, Kim in view of Guo further discloses wherein the display is configured to emit an acoustic signal by vibrating based on driving of the first actuator and the second actuator (Kim first and second sound devices, see figure 22; pg. 15, ¶ 0203; Guo pg. 2, ¶ 0014).  
As to claim 17, Kim in view of Guo further discloses wherein the first actuator and the second actuator comprise: a magnetic circuit device configured to generate a magnetic force based on an electrical signal; and a voice coil vibrating by the magnetic circuit device, and 31Docket No. 2060-70030 wherein the first frame, the second frame, and the display vibrate according to a vibration of the voice coil to emit the acoustic signal (Guo electromagnetic actuator, see pg. 1, ¶ 0009; pg. 2, ¶ 0014).  
As to claim 19, Kim in view of Guo further discloses wherein the first region and the second region are disposed to face in a same direction or to be opposed to each other based on whether the first frame and the second frame are folded (Kim figures 1-2).  
As to claim 20, Kim in view of Guo further discloses wherein the display comprises a flexible display capable of being folded or unfolded around the hinge module (Kim figures 1-2; pg. 4, ¶ 0057).

12.	Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Guo and further in view of Joo.
As to claim 12, Kim in view of Guo discloses the electronic apparatus of claim 11.
Kim in view of Guo discloses the frame being made of materials like glass, plastic, or metal (Guo pg. 2, ¶ 0014), but does not disclose wherein the first portion is formed of a material different from a material of the second portion.  
Joo discloses a similar electronic device, and further discloses the casing portion comprising different materials, including a main frame portion 250 that can be made of plastic, and a peripheral metal frame portion 230 (see figures 5-17; pg. 6, ¶ 0143). 
Kim in view of Guo and Joo are analogous art because they are drawn to electronic devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the different materials as taught by Joo in the device as taught by Kim in view of Guo. The motivation would have been to provide additional rigidity to periphery of the device, provide protection for the cover window over the display, and enhance the aesthetic design of the device (Joo pgs. 6-7, ¶ 0140 - ¶ 0146). 
As to claim 15, Kim in view of Guo and Joo further discloses wherein the third portion and the fourth portion are formed of different materials (Guo pg. 2, ¶ 0014; Joo pg. 6, ¶ 0143).  

13.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Guo and further in view of US Patent Pub No 2020/0401187 A1 to Noh et al. (“Noh”).
As to claim 18, Kim in view of Guo discloses the electronic apparatus of claim 16.
Kim in view of Guo does not disclose wherein a first acoustic signal transmitted through the first region has a frequency band higher than a frequency band for a second acoustic signal transmitted through the second region.  
Noh discloses a similar device with a foldable display (see figures 1-2), and further teaches the device including first and second output units configured to generate sounds at different frequency bands (see pg. 1, ¶ 0021; pg. 10, ¶ 0153; pg. 11, ¶ 0170).
Kim in view of Guo and Noh are analogous art because they are drawn to electronic devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the different frequency bands for first and second sound devices as taught by Noh in the device as taught by Kim in view of Guo. The motivation would have been to provide enhanced sound by means of sound devices configured for specific frequency outputs, with the lower frequency device also being capable of providing haptic vibrations (Noh pg. 10, ¶ 0153; pg. 11, ¶ 0170). 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652